Citation Nr: 0834529	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for lumbar disc disease, 
claimed as back injury with ruptured disc.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The veteran served on active duty from March 1994 to March 
1998.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 decision of 
the RO.  

In order to develop additional evidence, the case was 
remanded to the RO in April 2007.  


FINDINGS OF FACT

1.  The veteran is shown to have reporting have mechanical 
low back pain during service.  

2.  The veteran is shown to have undergone sugary for a 
ruptured intervertebral disc at L5-S1 on the right side in 
April 2003.  

3.  The currently demonstrated postoperative residual lumbar 
disc disease is shown as likely as not to be due to injury 
that the veteran sustained in connection with his work during 
his period of active service.  


CONCLUSION OF LAW

By extending the benefit of doubt to the veteran, his 
disability manifested by the postoperative residuals of 
lumbar disc disease is due to injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2003 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The October 2006 correspondence provided notice of the type 
of evidence necessary to establish disability ratings and 
effective dates.  The claim were readjudicated in a June 2008 
Supplemental Statement of the Case.  

There is no showing of any VA error in notifying or assisting 
prejudices the appellant or reasonably affects the fairness 
of this adjudication.  Indeed, the veteran has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.  

The veteran submitted a claim of service connection for a 
"back injury," to include a ruptured and broken disc in 
June 2003.  See VA Form 21-526.  He mentioned that his 
disability began in July 1996.  

The veteran's service treatment record includes the Report of 
Medical Examination at service enlistment dated in September 
1993.  Clinical evaluation of the spine was normal.  The 
January 1998 Report of Medical History contains information 
referable to his having mechanical low back disorder during 
his period of active service.  

The veteran complained of having recurrent back pain.  The 
separation examination from the same date contains no 
notations indicating complaints or symptoms pertaining to a 
low back disability.  No back injury treatment is shown as 
part of the remaining service medical records.  

Subsequent to service, an April 2003 private operative report 
shows that the veteran was preoperatively diagnosed with 
ruptured intervertebral disc at L5-S1 on the right.  He 
underwent lumbar microdiscectomy at the level of L5-S1 on the 
right.  

The veteran underwent a VA fee-basis examination for his low 
back condition in August 2003.  He reported the onset of his 
back pain during service.  He treated the back pain with 
ibuprofen.  Following service, he saw a chiropractor for his 
low back condition and continued to experience spasms in the 
low back.  

The veteran's symptoms had become more pronounced with 
radiation down his right leg resulting in numbness in the 
second toe of the right foot.  He then underwent surgery and 
experienced moderate improvement in terms of pain and 
significant improvement in terms of range of motion.  The 
pain had resurfaced, and he took Soma and Percocet to manage 
the pain.  

On examination, the veteran's spinal alignment appeared 
normal.  The MRI scan results from March 2003 showed disc 
herniations at L4-5 and L5-S1.  An X-ray examination showed 
disc space narrowing at L4-5 and L5-S1 suggestive of 
underlying discogenic pathology.  

The examiner concluded that the veteran was status post 
discectomy, which had helped modestly to improve his symptoms 
and his work tolerance.  The examiner noted that he was still 
quite medication dependent and had limitations in terms of 
both leisure and work activities.  

The veteran also submitted a March 2004 private medical 
opinion from his surgeon who opined that the veteran's 
ruptured intervertebral disc "date[d] back to the time when 
he was working in the Navy."  The examiner based this 
opinion on the history of having a history of pain on and off 
for the last five years as related by the veteran.  

In this regard, the Board notes that, in cases where an 
examiner who has rendered a medical opinion has not had an 
opportunity to review the veteran's medical records, the 
medical opinion's probative value is substantially limited.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  

A private emergency room record dated in March 2008 shows 
that the veteran was treated for low back pain, radiating 
into his right buttock.  He added he developed this pain 
during the previous day.  Lumbar strain with radiculopathy 
was diagnosed.  

Pursuant to the Board's April 2007 remand, the veteran was 
afforded a VA orthopedic examination in April 2008.  The 
veteran's claims folder was reviewed.  The veteran related 
the onset of his back problems to his period of active duty, 
but could not remember the date.  

The VA examiner commented that his review of the service 
medical records showed that, at the time of the veteran's 
service separation, his complaints of recurrent back pain 
were mentioned.  Otherwise, noted the examiner, the remainder 
of the service medical records were silent for any recurrent 
complaints or issues regarding low back pain of any back-
related injuries.  

The veteran did inform the examiner that, over post-service 
years, he had endured persistent back pain due to his 
employment.  The examiner, following examination, opined that 
there is no evidence in the claims folder (including the 
service medical records) that the veteran's currently 
diagnosed low back pain secondary to degenerative disc 
disease, described mostly as an age-related chronic 
progressive disease, was in any way either caused by, 
incurred in, aggravated by, or permanently worsened during 
the veteran's military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Certain enumerated disorders, to include arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  

As to the veteran's claim of service connection for lumbar 
disc disease, after a review of the record, the Board finds 
that the evidence is in relative equipoise is showing that 
the low back degenerative disc disease as likely as not had 
its clinical onset during the veteran's period of active 
service.  

The history related in the course of his 1998 separation 
examination indicated that the veteran had mechanical low 
back pain, and there were no specific findings of low back 
disc disease shortly after service.  

Further, the veteran's treating physician opined in March 
2004 that the veteran's ruptured intervertebral disc was 
related to his work in service based on his having had 
symptoms of pain since service.  On the other hand, after 
reviewing the record, the VA examiner commented in April 2008 
that the lumbar disc disease was not "in any way" connected 
to his active service.  

Given the reliable history recorded for clinical purposes by 
the veteran's treating physician shortly after service, there 
is competent evidence for linking current disability to 
disease or injury during service.  By extending the benefit 
of the doubt to the veteran, service connection for the 
postoperative residuals of lumbar disc disease is warranted.  


ORDER

Service connection for the postoperative residuals of lumbar 
disc disease is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


